LawRence, Judge:
The appeals for a reappraisement, enumerated in the schedule attached to and made part of the decision herein, involve the proper value for dutiable purposes of certain seamless steel tubing and seamless steel casing.
By stipulation of the parties hereto, it has been agreed as follows:
■IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise consists of seamless steel tubing and seamless steel casing, exported from Italy, and that the facts and the law are similar in all material respects to the merchandise the subject of United, States v. Dalminter, Inó., R. W. Smith, 47 Oust. Ct. 577, A.R.D. 135.
IT IS FURTHER STIPULATED AND AGREED that the record in A.R.D. 135 be incorporated with the record in this case.
IT IS FURTHER STIPULATED AND AGREED that the prices at which such or similar imported merchandise was freely offered for sale for consumption in the United States, packed ready for delivery, in the principal market of the United States to all purchasers, at the time of exportation of the imported merchandise, in the usual wholesale quantities and in the ordinary course of trade, were the prices shown on Schedule A hereto attached less 2 per cent cash discount less 5.9414 per cent for general expenses and 0.8070 per cent for profit less ocean freight and inland freight as invoiced less duty of 7% per cent on casing Grade J-55 or 7% per cent plus 4 per cent on casing Grade N-80 or 12% per cent on tubing Grade J-55 or 12% per cent plus 4 per cent on tubing Grade N-80.
Upon the record before the court and following the cited authority, I find and hold that United States value, as that value is defined in section 402(e) of the Tariff Act of 1930 (19 U.S.C. § 1402(e)), as *473amended by the Customs Administrative Act of 1938, is the proper basis of value for the seamless steel tubing and seamless steel casing in issue and that said value is represented by the prices shown on schedule A, hereto attached, less 2 per centum cash discount, less 5.9414 per centum for general expenses and 0.8070 per centum for profit, less ocean freight and inland freight, as invoiced, less duty of 7% per centum on casing grade J-55 or 7% per centum, plus 4 per centum on casing grade N-80, or 12y2 per centum on tubing grade J-55 or 12y2 per centum, plus 4 per centum on tubing grade N-80.
Judgment will be entered accordingly.